Case 8:20-cv-02413-MSS-AAS Document 16 Filed 11/22/20 Page 1 of 4 PageID 49




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION
                        CASE NO.: 8:20-cv-02413-MSS-AAS


JUSTIN DANIEL PLASENCIA,
Plaintiff,

v.

HEALTHCARE REVENUE RECOVERY
GROUP, LLC., and INPHYNET
CONTRACTING SERVICES, LLC,
Defendant.
________________________________________/

                 PLAINTIFF JUSTIN DANIEL PLASENCIA’S
                CERTIFICATE OF INTERESTED PERSONS AND
                  CORPORATE DISCLOSURE STATEMENT

         COMES NOW, the Plaintiff Justin Daniel Plasencia, by and through its

undersigned counsel, and files this Certificate of Interested Persons and

Corporate Disclosure Statement pursuant to Rule 7.1 of the Federal Rules of Civil

Procedure, and herein states as follows:

         I hereby disclose the following pursuant to this Court’s interested persons

order:

1. The name of each person, attorney, association of persons, firm, law firm,

partnership, and corporation that has or may have an interest in the outcome of this

action –including subsidiaries, conglomerates, affiliates, parent corporations,


                                                                                       1
Case 8:20-cv-02413-MSS-AAS Document 16 Filed 11/22/20 Page 2 of 4 PageID 50




publicly-traded companies that own 10% or more of a party’s stock, and all other

identifiable legal entities related to any party in the case:

           1. Healthcare Revenue Recovery Group, LLC Defendant

           2. Ernest H. Kohlmyer, III, Esquire Counsel for Defendant HRRG

Shepard, Smith, Kohlmyer & Hand, P.A.

           3. Mary Grace Dyleski, Esquire, Counsel for Defendant HRRG

           4. Leia V. Leitner, Esquire Counsel for Defendant HRRG

           5. Justin Daniel Plasencia Plaintiff

           6. Frederick W. Vollrath, Esquire, Attorney for Plaintiff

           7. Roland A. Rosello, Esquire, Attorney for Plaintiff

           8. Inphynet Contracting Services, LLC

           9. John Gaset, Esquire

         10.Dinsmore & Shohl LLP

         11. Counsel for Plaintiff

         12. Counsel for Defendant, Inphynet

Contracting Services, LLC

        2. The name of every other entity whose publicly-traded stock, equity, or

debt may be substantially affected by the outcome of the proceedings:

None.




                                                                                    2
Case 8:20-cv-02413-MSS-AAS Document 16 Filed 11/22/20 Page 3 of 4 PageID 51




        3. The name of every other entity which is likely to be an active participant

in the proceedings, including the debtor and members of the creditors committee

(or twenty largest unsecured creditors) in bankruptcy cases:

None.

        4. The name of each victim (individual or corporate) or civil and criminal

conduct alleged to be wrongful, including every person who may be entitled to

restitution:

        The plaintiff is alleged to be a victim of wrongful civil conduct.

        5. I hereby certify that I am unaware of any actual or potential conflict of

interest involving the district judge and magistrate judge assigned to this case, and

will immediately notify the Court in writing on learning of any such conflict.

        Dated this 22nd day of November, 2020.

Respectfully submitted,

/s/​Frederick W. Vollrath

Frederick W. Vollath, Esquire



                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY​ that a copy of the foregoing has been electronically

filed on this 22nd day of November 2020, with the Clerk of the Court by using




                                                                                        3
Case 8:20-cv-02413-MSS-AAS Document 16 Filed 11/22/20 Page 4 of 4 PageID 52




the electronic filing system. I further certify that the foregoing has been sent via

electronic transmission to the following: John Gaset, Esquire at

john.Gaset@dinsmore.com and Jessica.lovins@dinsmore.com (Attorney for

Defendant, Inphynet Contracting Services, LLC). and Ernest H. Kohlmyer, III,

Esquire, at ​skohlmyer@shepardfirm.com​ Attorneys for Defendant Healthcare

Revenue Recovery Group, LLC

Frederick W. Vollath
Frederick W. Vollrath
Attorney at Law
Attorney for Plaintiff
Post Office Box 18942
Tampa, Florida, 33679
813-335-4379
fredvollrath@aol.com
FBN: 165-812




                                                                                       4
